Citation Nr: 9900238	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-11 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a 
concussion consisting of headaches.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a January 1997 rating decision 
in which the RO denied service connection for residuals of a 
concussion.  The veteran appealed and was afforded a hearing 
before the undersigned member of the Board at the RO in 
September 1997.  At the hearing, the issues on appeal were 
clarified to include the issues of entitlement to service 
connection for bilateral defective hearing and entitlement to 
service connection for residuals of a concussion consisting 
of headaches.  The case was remanded by the Board for 
evidentiary development in April 1998.  A September 1998 
rating action granted service connection for bilateral 
defective hearing and denied service connection for residuals 
of a concussion, consisting of headaches.  As such, the 
former issue is not before the Board at this time for 
appellate consideration.


REMAND

On pre-induction examination in February 1968, the veteran 
was noted to have headaches with occasional dizziness.  The 
service medical records are negative for complaints, 
treatment or diagnosis of a concussion.  In March 1970, the 
veteran was seen for complaints of headaches.  Discharge 
examination in April 1970 did not report any history of 
complaints, treatment, or diagnosis of concussion or 
headaches.

The veterans DD-214 reflects that the veteran served as a 
vehicle repairman with a support unit.  However, the 
veterans DD-214 also reflects that he was awarded several 
medals for his service in Vietnam, including a parachute 
badge and a Bronze Star Medal with two service bars for 
engaging in combat with the enemy.

In December 1996, the veteran submitted documentation which 
reflects that he was profiled in service in October 1969 as 
follows: No exposure to loud noises or weapons firing for 
10 days.  There was no stated reason for the profile.  The 
veteran maintains that he suffered a concussion which 
resulted in headaches in October 1969; he was given this 
profile with no medical treatment.

At his travel board hearing in September 1997, the veteran 
testified that a B40 rocket exploded when he was in Vietnam 
and he had headaches for three months afterwards.  At the 
time the rocket exploded, the veteran reported that he bled 
from his eyes, ears, nose and mouth.  He was not put in sick 
bay; he was given a profile against exposure to loud noises 
for 10 days and stayed in the combat zone.  He said that he 
currently has headaches once or twice a month.  He initially 
reported that he has not been to a VA facility for treatment 
of his headaches; he then said that he had been to a doctor 
on occasion for his headaches but that he has been told there 
is nothing that can be done because there is a problem with 
his inner ear that is causing his headaches.

At the time of the last remand, the Board emphasized that in 
the case of any veteran who engaged in combat with the enemy 
in service, VA is required to accept as sufficient proof of 
service connection for any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation.  It was further noted at that time that it did 
not appear that the RO had considered 38 U.S.C.A. § 1154 (b) 
in adjudicating the veterans claim for service connection 
for residuals of a concussion consisting of headaches.  See 
Jensen v. Brown, 19 F.3d. 1413 (1994); Caluza v. Brown, 7 
Vet.App. 498 (1995); and Collette v. Brown, 82 F.3d 389 
(1996).

Pursuant to the April 1998 Board remand, the veteran was seen 
for a VA neurological examination in August 1998.  The 
veteran complained of severe headaches which reportedly had 
their onset after he suffered a concussion in service in 
1969.  He indicated that he has a headache once every month 
or two which can last anywhere from one hour to three days.  
He denied nausea or vomiting and indicated that his headaches 
do not prevent him from engaging in any activity he may be 
doing at the time.  He denied photophobia or phonophobia but 
complained of decreased concentration.  On neurological 
examination, the cranial nerves II through XII were intact.  
There was no gross motor or sensory deficit and no ataxia.  
Deep tendon reflexes were 2+ and equal throughout.  The 
diagnostic assessment was chronic, recurrent headache, not 
otherwise specified.

The remand order had requested that the VA examiner respond 
to three questions: (1) whether the veteran currently has a 
chronic headache disorder and, if so, whether it pre-existed 
service; (2) if a chronic headache disorder was found to have 
pre-existed service, the examiner was asked to indicate 
whether the chronic headache disorder had increased in 
severity in service; (3) if a current chronic headache 
disorder was not found to have pre-existed service, the 
examiner was asked to indicate whether it was at least as 
likely as not that the veterans chronic headache disorder 
was related to the reported concussion in service or 
whether it was otherwise related to service.

The examination report was unresponsive to all of the above 
questions, other than the one regarding whether the veteran 
currently had a chronic headache disorder.  The physicians 
comments following that diagnosis were poorly articulated and 
non-conclusionary.  The Board is well aware that physicians 
are now requested to express medical opinions on ultimate 
questions of fact; questions of fact were considered to be 
purely adjudicative prior to the creation of the U.S. Court 
of Veterans Appeals.  However, medical opinions as to these 
ultimate questions of fact are now required to comply with 
Court precedent, and the Board cannot use its own judgment to 
fill in the blanks when the responses are less than complete.  
Where the remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should schedule the veteran 
for a VA neurological examination with a 
VA physician other than the individual 
who examined the veteran in August 1998.  
The purpose of the examination is to 
ascertain the presence or absence of a 
chronic headache disorder at the current 
time.  The examiner MUST review the 
claims folder, including this remand 
order, prior to the examination and he 
must state in his report that such a 
review has taken place.  All findings 
should be reported in detail.  Following 
a review of the claims folder and 
examination, he/she should indicate with 
specificity whether the veteran currently 
has a chronic headache disorder and if 
so, whether such chronic headache 
disorder pre-existed service.  If it is 
determined that the veteran has a chronic 
headache disorder which pre-existed 
service, the examiner should indicate 
whether the chronic headache disorder 
increased in severity during service.  If 
it is determined that the veterans 
chronic headache disorder did not pre-
exist service, the examiner should 
indicate whether it is at least as likely 
as not that the veterans chronic 
headache disorder is related to the 
reported concussion in service or 
whether it is otherwise related to 
service.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  The RO is advised that the 
claims folder should not be returned to 
the Board until all of the questions 
posed in paragraph (1) above have been 
answered by the VA physician who examines 
the veteran.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the veteran and his representative should be 
provided with a Supplemental Statement of the Case.  The 
veteran and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of the remand is to obtain clarifying 
data and to comply with a precedent decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
